DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims a replete with a large amount of elements that are not positively recited.  For example, claim 1 recites a tube…which can be operatively connected at a first end of the tube (1) to a pressure-generating means, designed for aspirating or dispensing a sample liquid (4') via an opening (3) provided at a second end of the tube (1), wherein the working fluid (7) and the sample liquid (4') are electrically insulated from one another via an air gap (8), wherein a first electrode (5) is formed on the pipetting device, which, together with a second electrode (4') formed by at least a part of the sample liquid (4') that can be accommodated in the tube, forms a measuring capacitor (6) which can be operatively connected to a measuring unit (CAP) which is designed, as a function of the capacitance of the measuring capacitor (6), to determine a volume of the aspirated or dispensed sample liquid (4'), further comprising a first electrical contact (9') which is electrically insulated from the first electrode (5) and the second electrode (4') and adapted to establish an electrical connection with the working fluid (7), wherein the first electrical contact (9') is electrically connectable to the measuring unit (CAP) via a low-impedance converter circuit (WS).  Thus, the claim merely positively recites a tube at least partially filled with a working fluid, a first electrode.  The pressure-generating means, sample liquid, air gap, second electrode are not positively recited and therefore not given patentable weight.  As currently written, the claims are confusing and indefinite as to whether or not applicant intends for these elements to have patentable weight.  The examiner recommends applicant positively recite these elements in a system type claim similar to claim 12.  	
The examiner recommends applicant remove the “(CAP)” and “(WS)” as they do not appear to be related to any language in the claims that would form these acronyms. 
In addition, the claims recite “adapted to”.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  The examiner recommends applicant replace all “adapted to” to --configured to-- language, as “configured to” indicates the structure can perform the function without additional modification.  
14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Similarly, with respect to claims 15-18, the phrase “or rather” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, as best understood, are rejected under 35 U.S.C. 103 as obvious over Mann et al., (US 6,551,558; hereinafter “Mann”) in view of Periyathamby et al., (US 2014/0305202; hereinafter “Periyathamby”).
As to claim 1, Mann teaches a pipetting device having
a tube 5, wherein a liquid space of the tube is at least partially filled with a working fluid 22 which can be operatively connected at a first end of the tube to a pressure-generating means (dosing pump; not shown), designed for aspirating or dispensing a sample liquid (analysis fluid) via an opening provided at a second end of the tube, 
wherein the working fluid and the sample liquid are electrically insulated from one another via an air gap 23, wherein a first electrode 10, 19, 20 is formed on the pipetting device, which, together with a second electrode (a control electrode 14, 15 between which a measurement section 16 is formed) formed by at least a part of the sample liquid (4') that can be accommodated in the tube, forms a measuring capacitor (that is Mann teaches the measurement section 16 can be used to detect the system liquid 22 and the air bubble 23 as well as to control the intake of analysis liquid. This is illustrated in FIG. 6, where a foam bubble 24 sucked from the foam 56 only results in a low conductivity of the measurement section 16 (i.e., acts as electrode), so that a detection circuit checking the conductivity between the control electrodes 14, 15 can detect that foam has been suctioned up instead of analysis liquid (see col. 10, line 26 et seq.) 
Again note: the functional/process language that describes the electrodes “which can be operatively connected to a measuring unit which is designed, as a function of the capacitance of the measuring capacitor,  to determine a volume of the aspirated or dispensed sample liquid, further comprising a first electrical contact which is electrically insulated from the first electrode and the second electrode and adapted to establish an electrical connection with the working fluid, wherein the first electrical contact is electrically “connectable” to the measuring unit via a low-impedance converter circuit (WS)” are not considered as part of the claimed device structure and is therefore not given patentable weight. The Court has held that "[e]xpressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See Ex parte Thilbault, 164 USPQ 666, 667 (Bd. Pat. App. & Inter.1969) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g)).  Also note, the claims recite “adapted to”.  It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  
Nevertheless, Mann teaches a measuring capacitor which can be operatively connected to a measuring unit which is designed, as a function of the capacitance of the measuring capacitor, to determine a volume of the aspirated or dispensed sample liquid, further comprising a first electrical contact which is electrically insulated from the first electrode and the second electrode and adapted to establish an electrical connection with the working fluid, wherein the first electrical contact is electrically “connectable” to the measuring unit via a low-impedance converter circuit (see Fig. 7 and col. 10, line 37 et seq.)
Also noted that the recitation “connectable”, found throughout the claims, does not positively recite the two elements are in fact connected but merely requires the ability to be connected. The examiner recommends applicant change all recitations of “connectable” to --connected-- for patentable weight.
While the examiner believes that the second electrode in Mann is formed by at least a part of the sample liquid, if not, then Periyathamby teaches an electrode 104 acts as one plate of a capacitor, while liquid disposed within vessel interior 108 acts as the second plate, see para [0020] et seq. Accordingly, it would have been obvious to one of ordinary skill in the art to have included in Mann the sample liquid itself acting as the second electrode to reduce the need for separate electrode in the container liquid and enhance the detection effect.
Claim 2 is directed to a desired result and not structure.  Thus, this claim does not further limit the device. 
Claim 3 is directed to the low-impedance converter circuit (WS), which has not been positively recited and therefore does not serve to distinguish over the prior art. 
As to claim 4, Mann teaches a second electrical contact electrically insulated from the first electrode and adapted to establish an electrical connection with the sample liquid upon aspiration or dispensing of the sample liquid such that at least a part of the sample liquid contained in the tube forms the second electrode of the measuring capacitor, wherein the first electrode is electrically “connectable” to the measuring unit (see Fig. 7). 
As to claim 5, Mann teaches the first electrode 10, 19, 20 partially or completely covers the tube (see for example Fig. 3). 
As to claim 6, Mann teaches the tube, at least in the region of the opening, comprises an electrically non-conductive material (insulating material 13) which is provided as dielectric of the measuring capacitor. 
As to claim 7, Mann teaches the second electrical contact can be established via a capacitive coupling via the sample liquid which is loaded in a sample container from which sample liquid can be aspirated or into which sample liquid can be dispensed (see Fig. 7). 
As to claim 8, Mann teaches the second electrical contact is “connectable” via a third switching element to the measuring unit, the low-impedance converter circuit (WS) or ground (see Fig. 7 and col. 9, line 28 et seq.) 
As to claim 9, Mann further teaches the first electrical contact and the first electrode are each “connectable” via a first switching element and a second switching element to the measuring unit, the low-impedance converter circuit or ground (see Fig. 7, col. 9, line 28 et seq.) Note: the functional/process wherein clause describing the “physical effects which can have a negative impact on the measurement results are substantially eliminated by switching the respective couplings between the first electrical contact (9'), the first electrode (5) and the second electrical contact (9'') to the measuring unit (CAP), the low-impedance converter circuit (WS) or ground, respectively” has not received patentable for the reasons delineated above. 
As to claim 10, Mann teaches the second electrical contact is insulated from ground and connected to the measuring unit in a state, in which the second electrical contact and the sample liquid are spaced apart from each other or the second electrical contact is not immersed in the sample liquid (see Fig. 7 and col. 10, line 37 et seq.) 
As to claim 11, Mann teaches the second electrical contact is connected to ground and separated from the measuring unit in a state, in which the second electrical contact and the sample liquid are in communication with each other or rather the second electrical contact is immersed in the sample liquid (see Fig. 7, col. 10, line 37 et seq.) 
Claims 12-20, as best understood, are rejected under 35 U.S.C. 103 as obvious over Mann in view of Periyathamby, as applied to claim 1 above, in further view of Baker et al., (US 2005/0279855; hereinafter “Baker”).
As to claim 12, Mann and Periyathamby do not explicitly disclose the use of a measuring unit adapted to determine a volume of the aspirated or dispensed sample liquid depending on the capacitance of the measuring capacitor, and a low-impedance converter circuit, wherein the first electrical contact, which is adapted to establish an electrical connection to the working fluid, and the measuring unit are electrically connected to each other via the low-impedance converter circuit.  Baker explicitly discloses the use of a measuring unit to determine the volume of the aspirated or dispensed sample. Baker teaches that much of the known art only controls the proximity of the metering probe to the surface of the liquid to be aspirated. These methods and techniques, however, do not measure the actual volume of liquid that is aspirated or dispensed. This is generally done indirectly. That is, many known aspirating and dispensing probes uses a syringe pump coupled to a stepper motor to aspirate or dispense a liquid. The volume of liquid aspirated or dispense is determined by the number of steps performed by the stepper motor. This will generally result in an accurate determination of liquid volume as long as what is being dispensed or aspirated is truly liquid. Problems can arise if, for example, the probe is not fully immersed in the liquid or if there are air bubble(s) entrained in the liquid. Both of these conditions can result in air volume being read as liquid volume, thus leading to less liquid being aspirated or dispensed than was intended. Accurate metering of liquid is important in applications such as diagnostic analyzers or blood analyzers (see para [0010] et seq.)
Accordingly, it would have been obvious to one of ordinary skill in the art to provide in the measuring unit of Mann and Periyathamby, the ability to determine the volume of the aspirated or dispensed sample liquid, like that taught by Baker, since Baker recognizes that accurate metering of liquid is important in applications such as diagnostic analyzers or blood analyzers (see para [0010] et seq.)  
As to claim 13, Mann teaches a pressure-generating means (dosing pump), wherein the pressure-generating means is connected to a controller 25 (see col. 10, line 37 et seq.)  Again note that the “adapted to” language does not require a closed control loop, based on the volume of aspirated or dispensed sample liquid determined by the measuring unit, and a predetermined target volume of the aspirated or dispensed sample liquid, apply a pressure to the working fluid for aspirating or dispensing sample liquid. 
As to claim 14, Mann teaches a motorized transport unit 6, such as a robot arm, on which the pipetting device is arranged (see Fig. 1).  Again note that the “adapted to” language does not require the controller is additionally adapted to send signals to the transport unit in order to move the pipetting device such that the opening of the tube is precisely positionable, in particular in a sample container filled with the sample liquid, such as a sample tube or a microplate.  Nevertheless, Mann does teach this functional/process language (see Fig. 1) 
As to claim 15, Mann teaches a third switching element which electrically connects or disconnects the second electrical contact to or from the measuring unit (see Fig. 7 and col. 10, line 37 et seq.) 
As to claim 16, Mann teaches a third switching element which electrically connects or insulates the second electrical contact to or from ground (see Fig. 7 and col. 10, line 37 et seq.) 
As to claim 17, Mann teaches the second electrical contact is not immersed in the sample liquid (see Fig. 7 and col. 10, line 37 et seq.)
As to claim 18, Mann teaches third switching element  connects the second electrical contact to ground in a state, in which the second electrical contact and the sample liquid are in communication with each other (see Fig. 7 and col. 10, line 37 et seq.)
As to claim 19, Mann, Periyathamby, and Baker teach an open control loop, comprising the steps of: detecting a state, in which the second electrical contact (9'') of the pipetting device contacts the sample liquid; switching the liquid processing system to volume measurement; aspirating the sample liquid by means of the pressure-generating medium; and determining a volume of the aspirated sample liquid as a function of the capacitance of the measuring capacitor. 
As to claim 20, Mann, Periyathamby, and Baker teach a closed control loop, comprising the steps of: detecting a state, in which the second electrical contact of the pipetting device contacts the sample liquid; switching of the liquid processing system to volume measurement; and aspirating the sample liquid by means of the pressure-generating medium based on a predetermined volume signal.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include: 
Lipscomb et al., (US 2001/0047692) teach depending on the type of fluid (e.g., ionic or non-ionic) in contact with tip element 106 and/or tapered tip 104, the amplitude of the signals received by circuitry 212 may vary significantly in both surface sensing and volume verification applications.  
Lisec et al., (US 2004/0050861) teach a pipette system comprising a pipette capillary tube (1) and an actuator (9), with the actuator serving to set the position of a phase boundary (13) between a system medium (3) and a second medium in the pipette capillary and with a sensor element (18) being provided for measuring the position of the phase boundary, in such a way that the actuator is controlled by a regulating element (12) in response to an output signal from the sensor element. 
Bjorson et al., (US 2009/0117010) teach A pipetting apparatus has a fluidic space to which a pressure transducer with a pressure sensor is attached with a gas filled space. The fluidic space is defined by a pipette tip, a first tubing that connects the pipette tip to a pump, and an active part of the pump. The pipetting apparatus further has an impulse generating mechanism that is in operative contact with a column of system liquid inside the fluidic space. The impulse generating mechanism induces a vertical movement in the system liquid column, which results in a pressure variation in the gas filled space that is pneumatically connected with the fluidic space. This pressure variation, as recorded with the pressure transducer and as processed by a first data processing unit during utilization of this pipetting apparatus, is taken as an indicator for the detection of penetration or of quitting of a surface of a liquid, with an orifice of the pipette tip, of which liquid an amount is to be aspirated and dispensed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798